Title: Notes on William Sprigg, 17 June 1805
From: Jefferson, Thomas
To: 


                  
                     17 June 1805
                  
                  Sprigg Wm. of Cincinnati, an excellent man and a lawyer brought up under J. T. Mason, now a principal judge of Ohio, would go to Michigan, because less laborious than his present duties which are beyond his force. He is very much valued in Ohio.
                  Whether he speaks French, not known.
                  From. Colo. Worthington.
                  Mr. Smith also named him as the best appointment we could make, but at the same time regretting his loss to their state.
                  June 17. 05.
                  Mr. Sprigg of Geo. T. tells me that Wm. Sprigg is an accomplished Lat. and Greek scholar, reads French, but does not speak it, but has a remakable aptness at learning languages. Of a very weakly bodily habit. He has often heard J. T. Mason say he was the best lawyer that ever left his office.
                  
               